Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 28 July 2020.  Claims 1, 3, 6, 8, 10, 13, 15, 17, 20 have been amended.  Claims 1-20 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 July 2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-5, 8, 11-12, 15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 2012/0210200 A1) in view of Van der Meulen et al. (US 2007/0282908 A1) and further in view of Li et al. (US 2003/0107592 A1).

Claim 1. Berger discloses a method, comprising: 
defining a plurality of template instances, each template instance grouping media content pieces (MCPs) based on similarity of attributes of the MCPs, photo stories are automatically created by photo story templates and layout engines; based on the content of the photos (e.g., the subjects in the photos, the time the photos were taken, the number of photos, etc), the photo story template and layout engines will select appropriate photo story templates and create photo stories, photo stories including ; 
for each template instance, generating a template score based on one or more criteria related to the MCPs included in the template instance, the memories service will analyze the metadata of media items, such as photos, according to the automatic story generation algorithms described herein and in the Photo Story Application (P. 0157), a template is provide a score based on the criteria of photos taken, for example, a template ; 
for each template instance, defining a representative thumbnail from amongst the MCPs included in the template instance, dynamically generating a user interface (web page) using metadata taken from a set of identified media (memories composed of photos, photo stories, audio, video, messages) (P. 0121) metadata may be ;
selecting a subset of the plurality of template instances for display in a first display section based on template scores of the template instances, as noted in Paragraphs 0157 and 0187-189, photo metadata is used to form photo stories by grouping photos into photo stories, which are analogous to the claimed template instances, and a super set of photo stories are created from the photos, for example, a superset of photo stories including James can be created; subsets of photo stories for James can be displayed based on set criteria, for example, James and Mandy Playing on today’s date, or James’ Birthday at Monterrey Bay, taken from the superset of photo stories for James (Ps. 0186, 0188-0189);
generating a user interface (UI) layout that displays: a)  instance summary panes for the subset of template instances in a first display section, the sections of , and 
each instance summary pane displayed in the first section including a defined representative thumbnail of one template instance determined to be relevant based on its template score, photo stories are created based on photo metadata and criteria can be set to determine subsets of photo stories to display, see above (P. 0185-0189) the graphical images representing the photo albums are created using photos from the albums stacked on top of on another (P. 0193), a stack of photos labeled "James and Mandy" is limited to photos with both James and Mandy (P. 0194) Since a “pane” is not further described, in Berger, the area of the screen containing a stack icon for each photo story can be interpreted as a pane, Figures 26a, 26b, 29, 30, 34-37 display thumbnails for the different photo story templates and a title for each story and the image, where the images ;
in response to receiving selection of a particular instance summary pane from the first display section, a) selecting a subset of MCPs included in a selected template instance represented by the particular instance summary pane for inclusion in a composite presentation, the user may select any photo or photo story (or other collection of photos) to open the story viewing screen, for example, selecting any stack including James of the subset of photo stories for James, the selected photos of James are displayed (P. 0187, Fig. 26a-26b), and
b) computing an order for the subset of MCPs included in the selected template instance, the order and inclusion in the composite presentation being based on respective MCP scores for the MCPs included in the selected template instance, the user may swap the position of photos within the story (P. 0205) wherein the user may change the layout of photos in a photo story (P. 0207) and certain photos are given priority in the layout of the photo story (P. 0209) and photos in a photo story may be arranged by different criteria, such as time, people, places and topic (P. 0210) It is clear that the photos in a photo story may be arranged in positions by various criteria and this criteria may be changed.

b) instance summary panes for different categories of template instances in a second display section, as disclosed in the claims.  However, Berger discloses a navigation region with for navigating through the user's memories in different ways with a hierarchical arrangement of viewing and management options, wherein a user may select an option to display memories associated with the user's selections (P. 0188, Figs. 26a-26b).  That is, Berger does provide a second user interface for selecting and navigating categories of photo stories, but Berger does not disclose summary panes for different categories of template instances.  In the same field of invention, Van der Meulen discloses a media album may represent a set of media objects within the same defined category, all media objects classified within a category may be organized or stored within the same media album; categories may be hierarchical, where certain categories are subordinate to other categories, for example, more specific media albums named may be subordinate to, or sub -categories of, a more general media album named; furthermore, the more general media album may also comprise a media album collection (P. 0021) a user interface may display multiple visual content indicators (e.g., thumbnail images) for the hierarchical categories grouped in a media album and may also display multiple media albums for the hierarchical categories grouped in one or more media album collections (P. 0031) and the user interface may display a set of media albums in a media album collection, and a user may .  Therefore, considering the teachings of Berger and Van der Meulen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine b) instance summary panes for different categories of template instances in a second display section with the teachings of Berger.  One would have been motivated to combine b) instance summary panes for different categories of template instances in a second display section with the teachings of Berger to help resolve problems associated with traversing large volumes of media content (Van der Meulen: P. 0002).

Berger does not disclose computing a duration of a composite presentation based on the order for the subset of MCPs; and rendering the composite presentation based on the duration, as disclosed in the claims.  However, in the same field of invention, Li discloses stories are ordered based on, topic, keywords, temporal relationships (more recent stories are ordered ahead of older stories); a rating is derived based on names and faces appearing in the story, the story’s duration, and based on the rating, the stories are prioritized (P. 0063) and presenting the stories (P. 0065) Berger presents the stories, as noted above, but the .  Therefore, considering the teachings of Berger, Van der Meulen and Li, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine computing a duration of a composite presentation based on the order for the subset of MCPs; and rendering the composite presentation based on the duration with the teachings of Berger and Van der Meulen.  One would have been motivated to combine computing a duration of a composite presentation based on the order for the subset of MCPs; and rendering the composite presentation based on the duration with the teachings of Berger and Van der Meulen in order to provide a more approving experience for the user in allowing a user to more easily find the content the user is seeking (Li: Paragraph 0002).

Claim 4. Berger, Van der Meulen and Li disclose the method as recited in claim 1, and Berger further discloses the one or more criteria comprises a quantity of MCPs included in a particular template instance, a photo story template is based on the content of the photos (e.g., the subjects in the photos, the time the photos were taken, the number of photos, etc), and based on a photo story template, the photo story template and layout engine will select appropriate photo story templates and create photo stories which may then be shared (P. 0101), if the user has many photos tagged with the same place and tag such as .

Claim 5. Berger, Van der Meulen and Li disclose the method as recited in claim 1, and Berger further discloses the one or more criteria are selected from a group comprising, for each MCP included in a particular template instance: a time of creation of the MCP, a location of the device when the MCP is created, and a location of a future calendared event, a photo story template is based on the content of the photos (e.g., the subjects in the photos, the time the photos were taken, the number of photos, etc), and based on a photo story template, the photo story template and layout engine will select appropriate photo story templates and create photo stories which may then be shared (P. 0101), the metadata may be collected automatically as the pictures are taken (e.g., date/time/location) or by analyzing the photos after the pictures are taken (e.g., using facial recognition technology) (P. 0199).

Claim(s) 8, 11-12 is/are directed to system (comprising: one or more processors; and a non-transitory computer-readable medium including one or more sequences of instructions that, executed by the one or more processors) claim(s) similar to the method claim(s) of Claim(s) 1, 4-5 and is/are rejected with the same rationale.

.

Claim(s) 2, 3, 9, 10, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 2012/0210200 A1) in view of Li et al. (US 2003/0107592 A1) and Van der Meulen et al. (US 2007/0282908 A1) and further in view of Forman et al. (US 2007/0132874 A1).

Claim 2. Berger, Van der Meulen and Li disclose the method as recited in claim 1, but do not disclose, the one or more criteria comprises a quality of each MCP included in a particular template instance, as disclosed in the claims.  However, Berger further discloses the metadata may be collected automatically as the pictures are taken (e.g., date/time/location) or by analyzing the photos after the pictures are taken (e.g., using facial recognition technology) (P. 0199) and Van der Meulen further discloses photo metadata my include information about a photo, including shooting conditions (e.g. whether a flash was used), camera settings (e.g., shutter, aperture, focal length), and so forth (P. 0027) Various photo quality settings may be included in the metadata of a photo; any number of user data formats and fields for metadata information may be defined as desired for a given .  In the same field of invention, Forman discloses a plurality of images is captured and an indication of focus, e.g. sharpness or blurriness, is determined for each captured image and the images are ranked and at least one of the images is selected according to the ranking and the selected image(s) is stored, presented to the user or transmitted (P. 0011) the image capturing device measures motion or blur (P. 0031) selection and ranking of images is not limited to using focus or sharpness and may include lens position (i.e., location of the focal plane with respect to the sensor), exposure time (i.e., shutter speed), depth of focus or f-stop (i.e., an expression of the diameter of the diaphragm aperture in terms of effective focal length of the lens), or white balance, to name a few examples (P. 0054).  Therefore, considering the teachings of Berger, Van der Meulen, Li and Forman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the one or more criteria comprises a quality of each MCP included in a particular template instance with the teachings of Berger, Van der Meulen and Li.  One would have been motivated to combine the one or more criteria comprises a quality of each MCP included in a particular template instance with the teachings of Berger, Van der Meulen and Li in order to ensure that images of sufficient quality are selected (Forman: Paragraph 0006).

Claim 3. Berger, Van der Meulen, Li and Forman disclose the method as recited in claim 2, but do not disclose the quality is based on all of: presence of blur, camera and camera exposure, as disclosed in the claims.  However, Van der Meulen further discloses photo metadata my include information about a photo, including shooting conditions (e.g. whether a flash was used), camera settings (e.g., shutter, aperture, focal length), and so forth (P. 0027) Various photo quality settings may be included in the metadata of a photo; any number of user data formats and fields for metadata information may be defined as desired for a given implementation (Pages 3-4, Table 1).  In the same field of invention, Forman discloses a plurality of images is captured and an indication of focus, e.g. sharpness or blurriness, is determined for each captured image and the images are ranked and at least one of the images is selected according to the ranking and the selected image(s) is stored, presented to the user or transmitted (P. 0011) the image capturing device measures motion or blur (P. 0031) selection and ranking of images is not limited to using focus or sharpness and may include lens position (i.e., location of the focal plane with respect to the sensor), exposure time (i.e., shutter speed), depth of focus or f-stop (i.e., an expression of the diameter of the diaphragm aperture in terms of effective focal length of the lens), or white balance, to name a few examples (P. 0054).  Therefore, considering the teachings of Berger, Van der Meulen, Li and Forman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the quality is based on all of: presence of blur, camera motion and camera exposure with the teachings of combine the quality is based on all of: presence of blur, camera motion and camera exposure with the teachings of Berger, Van der Meulen, Li and Forman in order to ensure that images of sufficient quality are selected (Forman: Paragraph 0006).

Claim(s) 9, 10 is/are directed to system (comprising: one or more processors; and a non-transitory computer-readable medium including one or more sequences of instructions that, executed by the one or more processors) claim(s) similar to the method claim(s) of Claim(s) 2, 3 and is/are rejected with the same rationale.

Claim(s) 16, 17 is/are directed to non-transitory computer-readable medium (including one or more sequences of instructions that, when executed by one or more processors, causes the one or more processors to perform a method) claim(s) similar to the method claim(s) of Claim(s) 2, 3 and is/are rejected with the same rationale.

Claim(s) 6, 7, 13, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 2012/0210200 A1) in view of Van der Meulen et al. (US 2007/0282908 A1) and Li et al. (US 2003/0107592 A1) and further in view of Pacurariu et al. (US 2015/0243326 A1).

Claim 6. Berger, Van der Meulen and Li disclose the method as recited in claim 1, but do not disclose the duration of the composite presentation is based, at least in part, on a sum of predetermined ideal durations for each MCP in the subset of MCPs included in a rating is derived based on the story’s duration, and based on the rating, the stories are prioritized (P. 0063).  In the same field of invention, Pacurariu discloses the selected frame(s) may include a single frame or a series of frames (P. 0098), the length of a video clip is determined based on the number of video frames in time series that are selected as a group or have similar relevance scores or have relevance scores within a threshold; the length of the video clip may be based at least in part on metadata (P. 0099) That is, using the rating of a story based on duration of the story with the relevance of the video frames or series of frames used to determine the length of the video clip including the series of frames, Li in view of Pacurariu reads on the limitation.  Therefore, considering the teachings of Berger, Van der Meulen, Li and Picurariu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the duration of the composite presentation is based, at least in part, on a sum of predetermined ideal durations for each MCP in the subset of MCPs included in the selected template instance with the teachings of Berger, Van der Meulen and Li.  One would have been motivated to combine the duration of the composite presentation is based, at least in part, on a sum of predetermined ideal durations for each MCP in the subset of MCPs included in the selected template instance with the teachings of Berger, Van der Meulen and Li in order to ensure that the composite presentation is within a predictable and reasonable 

Claim 7. Berger, Van der Meulen, Li and Pacurariu disclose the method as recited in claim 6, and Pacurariu further discloses if the parameters indicate that a plurality of video frames have a high relevance score, then the video clip may include a plurality of video frames (P. 0091), if the parameters indicate that a single video frame has a high relevance score, then a longer head and/or tail may be needed to create a video clip (P. 0092) That is, relevance is determined for a plurality of frames (time lapsed video) or a single frame (a still photograph).  Therefore, considering the teachings of Berger, Van der Meulen, Li and Picurariu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the ideal duration for a particular MCP is based, at least in part, on a type of MCP, the type being selected from a group consisting of: still photograph, burst-mode photograph, slow-motion video, and time-lapsed video with the teachings of Berger, Van der Meulen, Li and Picurariu.  One would have been motivated to combine the ideal duration for a particular MCP is based, at least in part, on a type of MCP, the type being selected from a group consisting of: still photograph, burst-mode photograph, slow-motion video, and time-lapsed video with the teachings of Berger, Van der Meulen, Li and Picurariu in order to ensure that the composite presentation is within a predictable and reasonable length 

Claim(s) 13, 14 is/are directed to system (comprising: one or more processors; and a non-transitory computer-readable medium including one or more sequences of instructions that, executed by the one or more processors) claim(s) similar to the method claim(s) of Claim(s) 6, 7 and is/are rejected with the same rationale.

Claim 20. Berger, Van der Meulen and Li disclose the non-transitory computer-readable medium as recited in claim 15, but do not disclose the duration of the composite presentation is based, at least in part, on a sum of predetermined ideal durations for each MCP in the subset of MCPs included in the selected template instance, wherein the ideal duration for a particular MCP is based, at least in part, on a type of MCP, the type being selected from a group consisting of: still photograph, burst-mode photograph, slow-motion video, and time- lapsed video, as disclosed in the claims.  However, Li disclose a rating is derived based on the story’s duration, and based on the rating, the stories are prioritized (P. 0063).  In the same field of invention, Pacurariu discloses if the parameters indicate that a plurality of video frames have a high relevance score, then the video clip may include a plurality of video frames (P. 0091), if the parameters indicate that a single video frame has a high relevance score, then a longer head and/or tail may be needed to create a video clip (P. 0092) That is, relevance is and Pacurariu further discloses the selected frame(s) may include a single frame or a series of frames (P. 0098), the length of a video clip is determined based on the number of video frames in time series that are selected as a group or have similar relevance scores or have relevance scores within a threshold; the length of the video clip may be based at least in part on metadata (P. 0099) That is, using the rating of a story based on duration of the story with the relevance of the video frames or series of frames used to determine the length of the video clip including the series of frames, Li in view of Pacurariu reads on the limitation.  Therefore, considering the teachings of Berger, Van der Meulen, Li and Picurariu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the duration of the composite presentation is based, at least in part, on a sum of predetermined ideal durations for each MCP in the subset of MCPs included in the selected template instance, wherein the ideal duration for a particular MCP is based, at least in part, on a type of MCP, the type being selected from a group consisting of: still photograph, burst-mode photograph, slow-motion video, and time- lapsed video with the teachings of Berger, Van der Meulen and Li.  One would have been motivated to combine the duration of the composite presentation is based, at least in part, on a sum of predetermined ideal durations for each MCP in the subset of MCPs included in the selected template instance, wherein the ideal duration for a particular MCP is based, at least in part, on a type of MCP, the type being selected from with the teachings of Berger, Van der Meulen, Li and Icho in order to ensure that the composite presentation is within a predictable and reasonable length and to alleviate the user from the task of having to manually set a desired or reasonable length of the composition.

Response to Arguments
Applicant's arguments filed 28 July 2020 have been fully considered but they are not persuasive.  Furthermore, Applicant’s arguments with respect to claim(s) 1, 8, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The applicant states:
Regarding the rejection of claim 1, the claim has been amended to further distinguish the claim from the art of record in a manner believed to overcome the rejection. Specifically, claim 1 has been amended to require “selecting a subset of the plurality of template instances for display in a first display section based on template scores of the template instances; generating a user interface (UI) layout that displays: a) instance summary panes for the subset of template instances in the first display section, and b) instance summary panes for different categories of template instances in a second display section, each instance summary pane displayed in the first display section including a defined representative thumbnail of one template instance determined to be relevant based on its template score; in response to receiving selection of a particular instance summary pane from the first display section: a) selecting a subset of MCPs included in a selected template instance represented by the particular instance summary pane for inclusion in a composite presentation, and b) computing an order for the subset of MCPs included in the selected template instance, the order and inclusion in the composite presentation being based on respective MCP scores for the MCPs included in the selected template instance; computing a duration of a composite presentation based on the order for the subset of MCPs included in the selected template instance.  This amendment is supported in the specification as filed. See, e.g., [Oil 5]-[0141], The art of record, in any combination, fails to teach all aspects of the amended claim.

Specifically, the combination of art fails to teach or suggest “generating a score ... for each template instance,” “computing an order for MCPs ... in response to selection of the template instance,” and “computing a duration of a composite presentation based on the order for the MCPs.” Moreover, the combination of art fails to teach that only a subset of template instances are shown, and that only a subset of MCPs are included in the presentation. Therefore, the art of record fails to teach all limitations of claim 1 in violation of the Graham test. Reconsideration and allowance of the claim is respectfully requested.

The examiner respectfully disagrees.  The claimed template score is used to identifiy a subset of template instances from among a superset of template instances to display.  The claims do not describe any conditions under which the template scores are evaluated in order to determine what subset of template instances to display in the first display section.  Berger discloses that photo metadata can be used to place photos in photo stories, which are analogous to the claimed template instances.  Photos can be made part of more than one photo story, for example, photos of James can be made part of a photo story about James and Mandy Playing or a photo story about James’ Birthday at Monterrey Bay Aquarium.  Each different photo story with photos of James would be a subset of a superset of all photo stories including photos of James.  Berger identifies specific criteria for identifying subsets of photo stories.  For example, photos of James and Mandy playing on the current date may be formed into a first photo story, while photos of James’ Birthday at Monterrey Bay Aquarium on the current date when James and his family are again at Monterrey Bay Aquarium may be formed into a second photo story.  The metadata of the photos used to form the various subsets of photo stories is analogous to the claimed template scores.  The different photo stories may be formed in different ways, either automatically based on time and/or location, or specifically selected, such as by selecting categories Pictures, Album, People, Place, Topic as shown in Figure 28.  Berger further discloses categories of photos and photo stories in column 2600 in Figures 26a, 26b and 27-37.  However, these category titles 
Van der Meulen discloses a media album may represent a set of media objects within the same defined category, all media objects classified within a category may be organized or stored within the same media album; categories may be hierarchical, where certain categories are subordinate to other categories, for example, more specific media albums named may be subordinate to, or sub -categories of, a more general media album named.  Furthermore, the more general media album may also comprise a media album collection.  A user interface may display multiple visual content indicators (e.g., thumbnail images) for the hierarchical categories grouped in a media album and may also display multiple media albums for the hierarchical categories grouped in one or more media album collections and the user interface may display a set of media albums in a media album collection, and a user may navigate and select a desired media album.  The albums defining categories of media objects and subcategories of media objects and album collections are analogous to the claimed instance summary panes for different categories of template instances and when combined with Berger would provide the album and album collections hierarchies of categories in the navigation region of Berger.
As in the previous rejection, Li has been combined with Berger for the limitations computing a duration of a composite presentation based on the order for the subset of MCPs, and rendering the composite presentation based on the duration.
The applicant argues:


The examiner has rejected these limitation in view of Van der Meulen and Forman.  Both Van der Meulen disclose that photo quality parameters may be evaluated for photo selection.
The applicant argues:
However, Berger fails to teach or suggest that a rating for an entire template instance is based on a quantity of MCPs included in the 

The examiner respectfully disagrees.  Berger explicitly evaluates the number of photos taken in a specific place, for example, to determine to form a photo story for the specific place (P. 0200).

The applicant argues:
Regarding the rejection of claims 5, 12, and 19, each claim requires that "the one or more criteria are selected from a group comprising, for each MCP included in a particular template instance: a time of creation of the MCP, a location of the device when the MCP is created, and a location of a future calendared event." The rejection alleges that Berger teaches this limitation by disclosing that "all of the information used for filtering the photos in response to user selections is stored as metadata on the touch-screen device. The metadata may be collected manually from the user ( e.g., by allowing the user to enter keywords associated with the photos) or automatically as the pictures are taken (e.g., date/time/location) or by analyzing the photos after the pictures are taken (e.g., using facial recognition technology)." Id. at [0199]. Although Berger appears to analyze the metadata for date/time/location, Berger fails to teach or 

The examiner respectfully disagrees.  As mentioned above, the claims do not describe how the scoring is evaluated when forming the claimed template instances.  The photo metadata, including date/time/location, is evaluated when forming photo stories.  There must be an association between metadata for forming a photo story and the photo story.  The photo metadata that is determined to form a photo story against some specific criteria is analogous to scoring the specific photo story.

The applicant argues:
Regarding the rejection of claims 3, 10, and 17, the claims have been amended to further distinguish each claim from the art of record in a manner believed to overcome the rejection. Specifically, each claim has been amended to require "wherein the quality is based on all of presence of blur, camera motion, camera focus, and camera exposure." This amendment is supported in the specification as filed. See, e.g., [0083]-[0084]. The art of record, in any combination, fails to teach all aspects of the amended claim as each of these qualities is not used to determine quality of images. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        2/27/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177